Citation Nr: 1431490	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a cold injury to the hand, feet, and legs.

2.  Entitlement to service connection for residuals of a cold injury to the hand, feet, and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota.  The Veteran testified at a June 2014 Board hearing held by the undersigned at the RO.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The reopened claim of entitlement to service connection for residuals of a cold injury to the hand, feet, and legs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, service connection for residuals of a cold injury to the hands, legs, and feet was denied.  Additional evidence was submitted within the one-year appeal period. 

2.  By rating actions dated in September 2005 and February 2006, the denials were confirmed and continued.  The Veteran disagreed and a statement of the case was issued to him.  The Veteran withdrew the claim in August 2006.  The claim became final.

3.  Evidence submitted since the last final rating decision raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for residuals of a cold injury to the hands, legs, and feet is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 2000, VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence were enhanced.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

By history, the Veteran's February 2004 claim for service connection for residuals of a cold injury to the hands, legs, and feet was denied in a September 2004 rating decision.  The RO found that the condition was not incurred in or aggravated by service.  Additional evidence was submitted within the one-year appeal period.  In September 2005 and February 2006 rating decisions, the RO confirmed and continued the denials, after considering additional evidence.  38 C.F.R. § 3.156(b).  The Veteran filed notice of disagreement with the 2006 determination and an SOC was issued to him.  However, in 2006, the Veteran withdrew his claim.  Thus, the 2006 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Veteran now seeks to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence submitted and obtained since the February 2006 rating decision includes a January 2013 statement from the Veteran's private physician that tends to create a nexus between the Veteran's claimed cold injury residual disability and his military service, as well as the Veteran's testimony at his June 2014 Board hearing as to the circumstances of his in-service injury.  As noted above, the credibility of the evidence is generally presumed.  Justus, 3 Vet. App. at 512-513.  This evidence is new, as it had not been previously considered by VA, and material as it raises the reasonable possibility of substantiating the Veteran's claim, as it addresses both the Veteran's in-service injury and the nexus between that injury and his current disability.  The Board thus finds that new and material evidence has been submitted, and the claim must be reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for residuals of a cold injury to the hands, legs, and feet is reopened, and to that extent only, the appeal is granted.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

In this case, the Veteran has competently testified at his June 2014 Board hearing as to the January 1954 in-service incident wherein he sustained a skin injury to his left hand as a result of holding onto a train railing outdoors in Korea for a period of hours, as well as the residual symptoms he experienced, to include numbness.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Although the Veteran's service treatment records do not reflect treatment for a cold injury, the Veteran has acknowledged that he did not seek such treatment during service.  Yet, he remains competent to report the skin symptoms he experienced, as they are capable of lay observation.  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

To that end, although the private physician's January 2013 statement as to the relationship between the Veteran's claimed cold injury residual disability and his military service is sufficient to reopen the Veteran's claim, the Board finds that it is insufficient to adjudicate the Veteran's claim on the merits.  This is because it does not address the Veteran's post-service left hand injury or other factors.  

However, the threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran's competent lay testimony coupled with this opinion tends to suggest a relationship between the in-service injury and the current disability.  VA's duty to assist by providing a medical examination is thus triggered.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residual disabilities resulting from cold injury to the hands, legs, and feet.  The examiner should review the claims file and a copy of this Remand, and conduct a physical examination.  The examiner should comment as to whether there is a diagnosed disability of the hands, legs, and/or feet, to include disfigurement, skin changes, or neurologic impairment.  

Then, the examiner should give an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that any diagnosed cold injury residual disability is related to his active military service, to include any cold injury sustained therein.  The examiner must consider that the Veteran is competent to report the circumstances of his claimed cold injuries, to include as described at the June 2014 Board hearing.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


